Title: From George Washington to Lieutenant Colonel Robert Hanson Harrison, 10 January 1777
From: Washington, George
To: Harrison, Robert Hanson



My dear Sir,
Morris Town Jany 10th 1777.

Inclosed are unsealed Letters for Baylor & Majr Clough—let every thing be put in motion agreeable to them as speedily as possible—& Clough or Starke, or both, set of as speedily as possible for Virginia.
If Grayson accepts the offer of a Regiment he should set out immediately to raise it, in doing which he will, I expect, derive great assistance from Levin Powell if he Inclines to serve as Lieutt Colo. the other Officers, under the reserve of a negative, I leave to themselves to name. Young Ross I shall put into Gists Regiment.
Let me have a Copy of the Instru[c]tions given Sheldon—& if you could let me know exactly, how the matter stands with respect to the exchange of Prisoners I should be glad to be furnished with it as soon as possible, as I am blamed it seems for not facilitating that matter more—take the most speedy, & effectual measures to communicate the releasements that have come out in order that the several officers concernd may be under no doubt or embarrassment with respect to the part they are to act.
The Inclosed came to me from Richd Henry Lee Esqr.—I send it that if Grayson thinks proper to make use of Captn Kendal, he may. his writings do not convey the most exalted opinion of him, but he may be a good Officer, & somewhat of a Gentleman notwithstanding—Colo. Lee gives a good character of him, and a Company, if not obtaind

at too great an expence in the officers of it, is no undesirable thing when so many Men are to be raised in a hurry.
I shall add no more at present than that I am most sincerely yrs

Go: Washington


P.S. Send me a Copy of that Resolution of Congress relative to Genl Lee—I hear they are about to try him as a Deserter. Inclosed is the Key of my red Trunk (coverd with a Bearskin) out of which please to take a Bunch of Keyes & send them to me by the first safe hand.
    

G. W——n
